Citation Nr: 0011176	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a disorder manifested 
by pain in both hips, legs, knees, ankles, back, and a 
shoulder.

Entitlement to an increased evaluation for residuals of 
excision of a lipoma from the right thigh, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968, and he had many years of service in the Air Force 
Reserve, including a period of inactive duty for training on 
January 3, 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that determined the 
veteran had not submitted a well-grounded claim for service 
connection for a disorder manifested by pain in both hips, 
legs, knees, ankles, back, and a shoulder; and an April 1999 
RO rating decision that denied an increased evaluation for 
residuals of excision of a lipoma from the right thigh (rated 
10 percent).



FINDINGS OF FACT

1.  The veteran has submitted competent (medical) evidence 
showing the presence of avascular necrosis of both hips.

2.  Medical records show that the veteran sustained a right 
thigh injury during a period of inactive duty for training on 
January 3, 1976.

3.  A private medical report dated in December 1997 causally 
links the veteran's avascular necrosis of the hips to the 
injury sustained on January 3, 1976, and/or residuals 
thereof.

4.  The residuals of excision of a lipoma from the right 
thigh are manifested primarily by minimal pain and a tender 
scar; this scar does not affect the motion of a joint and it 
is well-healed.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder 
manifested by pain in both hips, legs, knees, ankles, back, 
and a shoulder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of excision of a lipoma from the right thigh are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1965 to October 
1968, and he had many years of service in the Air Force 
Reserve, including a period of inactive duty for training on 
January 3, 1976.

The October 1965 to October 1968 service medical records are 
negative for a disorder manifested by pain in both hips, 
legs, knees, ankles, back, and a shoulder.

VA, service department, and private medical reports show that 
the veteran was treated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to the claims being considered in this appeal are 
discussed in the following paragraphs.

A medical report of the veteran's treatment in April 1976 
notes that he sustained a right thigh injury in a parachute 
jump on January 3, 1976, while in training with his reserve 
unit.

A July 1981 Board decision found that the veteran had 
sustained an injury to the right thigh on January 3, 1976, as 
the result of a parachute jump; that he developed a contusion 
of the right thigh; and that he eventually underwent excision 
of a lipoma of the right thigh.  This decision granted 
service connection for residuals of excision of a lipoma of 
the right thigh.  A review of the records shows that service 
connection has not been granted for any other disorder.  A 
July 1981 rating decision assigned a 10 percent evaluation 
for residuals of excision of a lipoma from the right thigh, 
effective from November 1979.  This rating has remained 
unchanged since then.

The post-service medical records show that the veteran has 
had continuous complaints of right and left hip pain.  These 
records do not show the presence of a disorder manifested by 
pain in both hips, legs, knees, ankles, back, and a shoulder 
until the 1990's when avascular necrosis of the hips was 
diagnosed.  A report from C. W. Wimberly, M.D., dated in 
December 1997, notes that the veteran had right and left hip 
conditions, and complaints of back pain.  The physician 
opined that the veteran's medical problems with his lower 
extremities were related to or had been aggravated by his 
service as a paratrooper, including a hip injury.

A statement from a service comrade of the veteran dated in 
April 1998 is to the effect that the veteran had sustained a 
right thigh injury in January 1976 while making a parachute 
jump and that he continued to have problems with his legs, 
hips, and back thereafter.

A statement from a co-worker of the veteran dated in July 
1998 is to the effect that the veteran has had continuous 
medical problems, including pain in his back and legs.

The veteran testified at a hearing in November 1998.  His 
testimony was to the effect that he sustained injuries in a 
parachute jump in January 1976.  He stated that he had had 
continuous medical problems, including pain in his hips and 
legs since then.

The veteran underwent a VA medical examination in February 
1999.  A history of surgery for avascular necrosis of the 
hips was noted.  There was limited hip motion.  He had a 
healing incision extending from his right buttock down his 
right lateral thigh (hip replacement scar).  On his right 
posterior thigh extending to this right lateral thigh, he had 
a well-healed fine linear incision that intersected with the 
hip incision scar in a perpendicular fashion.  There was no 
palpable lipoma or mass.  The scar was mildly tender over the 
incision on the posterior portion of the thigh.  The left hip 
had a similar replacement scar that was well-healed.  There 
was no edema of the lower extremities.  The assessments were 
status post excision of a lipoma in the right posterior thigh 
with minimal residuals of pain in the area; and avascular 
necrosis of both hips, status post bilateral hip replacement.


B.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered with regard to the 
claim for service connection for a disorder manifested by 
pain in both hips, legs, knees, ankles, back, and a shoulder 
is whether the veteran has presented evidence of a well-
grounded claim; that is, evidence which shows that this claim 
is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, service medical records indicate that the 
veteran sustained an injury to the right thigh in a parachute 
jump while on inactive duty for training on January 3, 1976, 
and a statement from a service comrade indicates that he has 
had continuous problems with his hips since then.  The post-
service medical records show that avascular necrosis of the 
hips was found in the 1990's and that a private medical 
report dated in December 1997 links this bilateral condition 
to the injury to the thigh sustained in service.  Testimony 
from the veteran and a statement from a co-worker also 
indicate that he has had continuous medical problems, 
including pain in his hips and legs since sustaining an 
injury to the right thigh in service.

After consideration of all the evidence the Board finds that 
the claim for service connection for a disorder manifested by 
pain in both hips, legs, knees, ankles, back, and a shoulder 
is well grounded.  To this extent only, the appeal is 
granted.

With regard to the claim for an increased evaluation for 
residuals of excision of a lipoma from the right thigh, the 
Board finds that this claim is well grounded, meaning it is 
plausible.  The Board also finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.


The report of the veteran's VA medical examination in 
February 1999 reveals that the residuals of excision of a 
lipoma from the right thigh are manifested primarily by 
minimal pain in this area and a tender scar.  This medical 
reports indicates the presence of limited hip motion 
attributable to right hip replacement and not due to the scar 
resulting from excision of the lipoma many years ago as it 
does not show that this scar is otherwise symptomatic, and 
indicates that the scar has healed well.

The evidence supports the assignment of a 10 percent rating 
for the scar of the right thigh under diagnostic code 7804, 
but does not support the assignment of additional compensable 
evaluations for this scar under code 7803 and 7805 with 
related codes for limitation of motion of a joint.  The 
preponderance of the evidence is against the claim for an 
increased evaluation for the residuals of excision of the 
lipoma from the right thigh, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The claim for service connection for a disorder manifested by 
pain in both hips, legs, knees, ankles, back, and a shoulder 
is well grounded; to this extent, the appeal is granted.

An increased evaluation for residuals of excision of a lipoma 
from the right thigh is denied.




REMAND

Because the claim of entitlement to service connection for a 
disorder manifested by pain in both hips, legs, knees, 
ankles, back, and a shoulder is well grounded, VA has the 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a).

Where there is a reasonable possibility that a current 
disorder of the veteran is related to a condition experienced 
in service, VA should seek a medical opinion as to whether 
the veteran's current condition is in any way related to the 
condition experienced in service.  Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folder should be 
reviewed by a VA specialist in 
orthopedics in order to obtain an opinion 
as to the etiology of the veteran's 
avascular necrosis of the hips.  The 
physician should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that the veteran's 
avascular necrosis of the hips is 
causally related to an incident of 
service, including the residuals of 
excision of a lipoma from the right 
thigh.  If the residuals of excision of a 
lipoma from the right thigh aggravated 
the avascular necrosis of the hips, the 
level of disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The physician should 
support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case, including the December 
1997 report of Dr. Wimberly.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

2.  After the above development, the RO 
should review the claim for service 
connection for a disorder manifested by 
pain in both hips, legs, knees, ankles, 
back, and a shoulder on the merits.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be given 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 



